DUNIWAY, Senior Circuit Judge
(concurring and dissenting):
I concur in the portion of Judge Wright’s opinion that deals with Garrett’s appeal. I dissent from the reversal and remand in the appeal of United States Lines for reconsideration of United States Lines’ indemnity claim against the United States. I agree that under our decision in Flunker v. United States, 1975, 528 F.2d 239, there was a warranty of workmanlike performance running from the United States, i. e., the Navy, to the United States Lines. However, Judge Zirpoli’s findings make it clear the warranty was not breached in relation to Garrett. Under those circumstances, the United States cannot be liable to United States Lines for breach of the warranty.
In its brief the United States Lines, at page 4, poses the question “Did the Navy Breach Its Warranty of Workmanlike Performance?” Its contentions in support of an affirmative answer are limited to the following:
If the Court of Appeals finds, as Garrett contends, that he fell into an open hatch which should have been closed or that the area was not properly lighted or that the Navy should have posted rules concerning mustering [Appellant Garrett’s Opening Brief, p. 17], then any of these findings would necessitate a finding that the Navy had breached its warranty of workmanlike service.
No other arguments that the warranty was breached are presented or even hinted at.
We do not find, as Garrett contends, that Garrett fell into an open hatch which should have been closed, or that the area was not properly lighted, or that the Navy should have posted rules concerning mustering. Judge Zirpoli’s findings, taken with the argument made in the brief of United States Lines, seem to me to require an affirmance of the denial of indemnity to the United States Lines as against the United States, although there was a warranty of workmanlike performance.
We are not overturning Judge Zirpoli’s finding that Garrett’s “own contributory fault was the sole cause of his accident.” (emphasis supplied) On remand, what is Judge Zirpoli supposed to do? The only grounds presented to us on this appeal for finding a breach of warranty are not found supportable by us. We need not consider, and should not require that Judge Zirpoli consider, new grounds not presented to us on appeal.
Flunker was quite a different case. There, the Navy ran the landing craft on which Flunker was riding into a dock, causing him to fall and break his elbow. Thus fault on the part of the Navy, causing injury to the seaman, was established. Here, fault on the part of the Navy was not established; nor was the injury caused by the Navy; it was caused “solely” by Garrett. There is nothing for the trial judge to reconsider.
I would affirm the judgment dismissing the cross-complaint of the United States Lines.